Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2007                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  133780 & (71)                                                                                         Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
  WACHOVIA BANK, N.A., as Trustee                                                                         Maura D. Corrigan
  (BAYVIEW),                                                                                            Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
            Plaintiff-Appellee,                                                                                        Justices
                                                                     SC   133780
  v                                                                  CoA 270784
                                                                     Wayne CC 04-403217-CH
  GREGORY MOORE,
           Defendant/Cross-Defendant-
           Appellee,
  and

  SILVIO SAVO and SANDRA SAVO,
            Defendants/Cross-Plaintiffs-
            Appellants,
  and

  FREEMONT INVESTMENT & LOAN and
  DEUTSCHE BANK SECURITIES, INC.,
             Defendants-Appellants.
  _____________________________________

                On order of the Chief Justice, a stipulation signed by the attorneys for the
  parties agreeing to the dismissal of this application for leave to appeal is considered and,
  IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2007                   _________________________________________
                                                                                Clerk